UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--- x
DEBORAH RAVITZ, individually and on behalf

of all other similarly situated, : Mise
Plaintiff, : ORDER

 

 

v. ; 19 CV 10908 (VB)

AMERICREDIT FINANCIAL SERVICES,
INC. d/b/a GM FINANCIAL and
JOHN DOES 1-25,
Defendants.
x

 

On January 30, 2020, defendant Americredit Financial Services Inc. d/b/a GM Financial
(“GMF”) moved to compel arbitration and stay this case. (Doc. #21). Plaintiff, who is
represented by counsel, had until February 13, 2020, to oppose the pending motion. See Local
Rule 6.1(b).

On February 14, 2020, plaintiffs counsel requested a 30-day extension of time to oppose
the motion. (Doc. #27). By Order that day, the Court granted the request. (Doc. #28).
Accordingly, plaintiff had until March 13, 2020, to oppose the motion. (Id.).

To date, plaintiff has not opposed the pending motion.

Reluctantly, the Court sua sponte extends to March 26, 2020, plaintiff's time to oppose
the motion. If plaintiff does not oppose the motion by March 26, 2020, the Court will deem
the motion fully submitted and unopposed.

If plaintiff opposes the motion, GMF’s reply will be due April 2, 2020.

Dated: March 19, 2020
White Plains, NY
SO ORDERE

Vu

Vincent L. Briccetti
United States District Judge

 
